Syllabus by
MARSHALL, CJ.
MUNICIPAL CORPORATIONS
(360 P4g) Where water mains which supply domestic water to a city are laid in the same street in which a sewer is constructed and parallel thereto, the officers and agents of the city in making changes in the sewer must exercise ordinary care to prevent contamination of the water supply.
(360 G) The construction of sewers by a city is the exercise of a governmental function, and a board of health in the discharge of its duties acts in the exercise of the police power of the state, but in the maintenance or destruction of a sewer or any part thereof the city is nevertheless liable for the negligence of its board of health whereby a nuisance is created.
(360 P4k) A munieipalitv which supplies water to its citizens for domestic use is not a guarantor that the water is fit for such use but is only held to the exercise of ordinary care.
Kinkade, Jones, Matthias, Day and Allen, JJ., concur.